Citation Nr: 0203617	
Decision Date: 04/19/02    Archive Date: 04/26/02

DOCKET NO.  00-03 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to payment of hyperbaric treatment rendered at 
Providence Medical Center, Portland, Oregon, from December 3, 
1997, to March 16, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and daughter


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
August 1975.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1999 decision by the 
Department of Veterans Affairs (VA) Medical Center (MC) in 
Portland, Oregon, which denied entitlement to payment of 
hyperbaric treatment rendered at Providence Medical Center, 
Portland, Oregon, from December 3, 1997, to March 16, 1998.

In November 2001, the veteran and his daughter testified at a 
personal hearing before the undersigned Board Member; a 
transcript of which has been associated with the claims file.


FINDINGS OF FACT

1.  The veteran is service connected for diabetes mellitus, 
which has been evaluated as 100 percent disabling since 
December 31, 1996.  He is also service connected for 
peripheral vascular disease with bilateral amputations, which 
has been evaluated as 100 percent disabling since September 
8, 1997.  

2.  The aggregate credible evidence establishes a reasonable 
probability that the hyperbaric treatment rendered at 
Providence Medical Center, Portland, Oregon, from December 3, 
1997, to March 16, 1998, was under emergency circumstances 
for which fully comparable and immediate adequate VA 
facilities and care were not demonstrated to have been 
reasonably and feasibly available, and to which the veteran's 
transfer could not have been reasonably expected.



CONCLUSION OF LAW

The criteria for payment of hyperbaric treatment rendered at 
Providence Medical Center, Portland, Oregon, from December 3, 
1997, to March 16, 1998, have been met.  38 U.S.C.A. § 1728 
(West 1991); 38 C.F.R. § 17.120 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000).  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. 

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  In the November 1999 statement of the 
case, the RO informed the veteran of the evidence necessary 
to establish entitlement to reimbursement for hyperbaric 
treatment rendered at Providence Medical Center, Portland, 
Oregon, from December 3, 1997, to March 16, 1998.  The RO 
also included the pertinent regulations that applied to the 
veteran's claim.  The veteran was sent the statement of the 
case in November 1999.  A copy of this determinations was 
mailed to the veteran's accredited representative, the 
Disabled American Veterans.  These determinations were not 
returned by the United States Postal Service as 
undeliverable, and thus the veteran and his representative 
are presumed to have received these notifications.  
See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing 
that the presumption of regularity of the administrative 
process applies to notices mailed by the VA)).

The Board has reviewed the facts of this case in light of the 
new VCAA regulations and finds that VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim.  Consequently, 
the case need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran and the changes articulated in 
the new legislation are less stringent.  See generally Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992).

II.  Decision

The veteran is service-connected for diabetes mellitus with 
bilateral retinopathy, coronary artery disease, status post 
myocardial infarction with coronary artery bypass graft, 
bilateral neuropathy of the lower extremities, evaluated as 
100 percent disabling, and peripheral vascular disease with 
bilateral foot amputations, evaluated as 100 percent 
disabling.  The veteran is in receipt of special monthly 
compensation on account of having one disability that is 
100 percent disabling and another disability ratable at 
60 percent or more.  He receives additional special monthly 
compensation on account of anatomical loss of one foot, 
anatomical loss of both feet, anatomical loss of both feet 
with additional disability of diabetes mellitus at 
100 percent, and special housing assistance based on the 
determination that he is permanently and totally disabled as 
a result of loss of use of both lower extremities caused by 
the diabetic peripheral vascular disease.

In the fall of 1997, the veteran had a below-the-knee 
amputation of the left leg.  In November 1997, he had the 
five toes on his right foot amputated.  His right foot had 
difficulty healing following the amputation.  The amputations 
were caused by the service-connected diabetes mellitus.

At the November 2001 Board hearing, the veteran testified 
that he had undergone numerous surgeries on his left foot 
prior to VA deciding that amputating the left foot was 
necessary.  He stated that his five toes on his right foot 
had to be amputated subsequently.  When the amputations of 
the toes were not healing well, he stated that VA told him 
that it was going to have to amputate his right foot.  The 
veteran stated that he asked if he could look into undergoing 
hyperbaric treatment in order to save his right foot and 
provided the VA physician articles as to this procedure.  He 
stated the VA physician indicated that VA did not do the 
hyperbaric treatment and essentially denied the veteran the 
use of this treatment.  

The veteran testified that in order to save his foot from 
being amputated, he contacted Dr. S. at Providence Medical 
Center, who agreed to treat the right foot with hyperbaric 
treatment.  He stated that Dr. S. stated that the veteran's 
right foot could be saved through use of this treatment.  
This treatment was rendered from December 1997 to March 1998.  
At the time of the November 2001 Board hearing, the veteran's 
right foot had not been amputated and had healed from the 
five-toe amputation.  

At the hearing, the veteran submitted a November 2001 letter 
from Dr. S., who stated that following the amputations of the 
five toes, the veteran's right foot failed to heal.  He 
stated the veteran was referred for hyperbaric oxygen, as 
there was enough blood flow to the foot.  He stated that 
because of the potential to have bilateral amputations, he 
felt it was worthwhile to treat the veteran.  Dr. S. stated 
that the hyperbaric oxygen contributed substantially to the 
healing of the right foot and that there were no 
complications of the procedure.

The veteran's contention is that he could not bear the 
thought of having his right foot amputated and when his 
suggestion for hyperbaric treatment was refused by a VA 
physician, he was forced to seek such treatment outside of 
VA.  He states that the VA physician told him that VA did not 
do that procedure, as it was considered experimental.  He 
further states that the VA Medical Center in Long Beach, 
California, provided that procedure but that he was not told 
such information prior to seeking that treatment at 
Providence Medical Center.

Veterans entitled to hospital care or medical services may be 
reimbursed (or payment made, under specific circumstances on 
their behalf to another facility, etc.), under certain 
circumstances for the reasonable value of such care or 
services for which such veterans have made payment from 
sources other than VA.

The circumstances set forth under the law [38 U.S.C.A. § 1728 
(West 1991); 38 C.F.R. § 17.120 (2001)] are specific, and 
include the following:

(1) Such care or services were rendered 
in a medical emergency of such nature 
that delay would have been hazardous to 
life or health;

(2) Such care or services were rendered 
to a veteran in need thereof:

	(A) for an adjudicated service- 
connected disability;

	(B) for a nonservice-connected 
disability associated with and held to be 
aggravating a service-connected 
disability;

	(C) for any disability of a veteran 
who has a total disability permanent in 
nature from a service-connected 
disability, or

	(D) for any illness, injury or 
dental condition in the case of a veteran 
who is

(1) a participant in a 
vocational rehabilitation program; 
and

(2) medically determined to 
have been in need of care or 
treatment to make possible such 
veteran's entrance into a course of 
training, or prevent interruption of 
a course of training, or hasten the 
return to a course of training which 
was interrupted because of such 
illness, etc.; and

(3) VA or other federal facilities were 
not feasibly available, and an attempt to 
use them beforehand would not have been 
reasonable, sound, wise or practical.

38 C.F.R. § 17.53 sets forth limitations on use of public or 
private hospitals. That section provides that the admission 
of any patient to a private or public hospital at VA expense 
will only be authorized if a VA medical center or other 
Federal facility to which the patient would otherwise be 
eligible for admission is not feasibly available.  A VA 
facility may be considered as not feasibly available when the 
urgency of the applicant's medical condition, the relative 
distance of the travel involved, or the nature of the 
treatment required makes it necessary or economically 
advisable to use public or private facilities.  In those 
instances where care in public or private hospitals at VA 
expense is authorized because a VA or other Federal facility 
was not feasibly available, as defined in this section, the 
authorization will be continued after admission only for the 
period of time required to stabilize or improve the patient's 
condition to the extent that further care is no longer 
required to satisfy the purpose for which it was initiated.

The United States Court of Appeals for Veterans Claims (the 
Court) has held that the law, with respect to reimbursement 
for unauthorized medical treatment requires that each 
criterion must be met to prevail in a claim for 
reimbursement.  See Hayes v. Brown, 6 Vet. App. 66 (1993); 
Parker v. Brown, 7 Vet. App. 116, 119 (1994).

The Court has also described the various impacting factors 
which must be taken into account in a determination as to 
whether an attempt to use VA facilities would have been 
"reasonable, sound, wise or practical" as contemplated 
under the aforecited statute.  See Hennessey v. Brown, 7 Vet. 
App. 143, 147 (1994); Cotton v. Brown, 7 Vet. App. 325, 328 
(1995).  However, these and the other elements of medical 
emergency and feasible availability of VA facilities are 
cumulative criteria rather than independent bases for 
consideration of reimbursement.  See, e.g., Malone v. Gober, 
10 Vet. App. 539, 543 (1997); Cotton, supra; Argo v. 
Derwinski, 2 Vet. App. 509, 510 (1992).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of contexts, whether it has to do 
with testimony or other lay or other evidence.  See Culver v. 
Derwinski, 3 Vet. App. 292, 297 (1992).  Lay individuals may 
not render medical conclusions, see Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); however , a lay statement may be made 
which relays the visible symptoms of a disease or disability 
or the facts of observed situations or circumstances, see 
Caldwell v, Derwinski, 1 Vet. App. 466, 469 (1991), after 
which a decision must be made as to the credibility thereof 
in the context of probative medical evidence, see Rowell v. 
Principi, 4 Vet. App. 9, 19 (1993).  In any event, the Board 
has the duty to assess the credibility and weight to be given 
the evidence.

The VAMC has denied the veteran's claim, asserting that the 
treatment was not previously authorized nor was rendered in a 
medical emergency.

The Board has reviewed the evidence of record, including the 
testimony provided by the veteran and his daughter at the 
November 2001 Board hearing, and finds that the evidence 
supports the grant of payment of costs associated with 
hyperbaric treatment rendered at Providence Medical Center, 
Portland, Oregon, from December 3, 1997, to March 16, 1998.  
The reasons follow.

In this case, as of December 31, 1996, the veteran has been 
100 percent disabled as a result of diabetes mellitus.  He 
has two service-connected disabilities, which are evaluated 
at 100 percent.  Thus, he is permanently and totally disabled 
as a result of a service-connected disability.  See 38 C.F.R. 
§ 17.120(a).  The remaining two criteria for consideration 
would be whether this treatment was rendered in a medical 
emergency and whether VA or other Federal facilities were not 
feasibly available and an attempt to use them beforehand or 
prior to VA authorization would not have been reasonable, 
sound, wise, practicable, or treatment had been or would have 
been refused.  See 38 C.F.R. §§ 17.120(b) and (c).

The Board finds that subsections (b) and (c) have been met.  
See id.  The veteran presented testimony that had he not 
undergone this hyperbaric treatment, that he would have had 
to undergo an amputation of his right foot.  This is 
substantiated by Dr. S.'s November 2001 letter.  Thus, the 
loss of the right foot was imminent if he did not undergo the 
treatment.  The Board notes that there is evidentiary support 
for the likelihood that the treatment in question saved his 
right foot.  The Board finds that the evidence is at least in 
equipoise as to whether the veteran has met subsection (b)'s 
requirements of a medical emergency.  Thus, it is resolved in 
his favor.  Had the veteran not undergone this treatment, it 
would be reasonable to consider this as having been hazardous 
to his health.  See 38 C.F.R. § 17.120(b).

Additionally, the veteran testified that he was told by a VA 
physician that he could not undergo the hyperbaric treatment 
at VA, as it was not available.  The veteran asserts that the 
VA physician told him that if he did not like his response 
that the veteran could write his Congressman.  The veteran 
has stated that the hyperbaric treatment was offered at the 
Long Beach VAMC and had he known that, he would have sought 
the treatment at that facility.

The undersigned Board Member had an opportunity to observe 
the veteran at the November 2001 hearing and found him to be 
a very credible witness.  The same can be said of the 
veteran's daughter.  A review of the claims file does not 
show that the Portland VAMC informed the veteran that another 
VA facility provided hyperbaric treatment.  Thus, in the 
veteran's mind, he was told that VA did not allow that 
procedure nor did they provide that procedure.  Therefore, he 
believed that VA facilities or other Federal facilities were 
not feasibly available and that an attempt to use them 
beforehand would have been refused.  Based on the foregoing, 
the Board finds that the evidence is at least in equipoise as 
to whether VA facilities were feasibly available to treat the 
veteran, and as to whether an attempt to use them beforehand 
would have been reasonable, sound, wise, or practical, and 
thus it is resolved in his favor.  See 38 C.F.R. § 17.120(c).  

Therefore, the Board has determined that because the veteran 
meets all the criteria under 38 C.F.R. § 17.120, that the 
veteran is entitled to payment of the cost of hyperbaric 
treatment rendered at Providence Medical Center, Portland, 
Oregon, from December 3, 1997, to March 16, 1998


ORDER

VA payment of the cost of hyperbaric treatment rendered at 
Providence Medical Center, Portland, Oregon, from December 3, 
1997, to March 16, 1998, is granted, subject to the 
regulations pertaining to the payment of monetary awards.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

